— Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Southport Correctional Facility, New York State Department of Correctional Services, dated February 20, 2001, which confirmed so much of a determination of a hearing officer dated November 27, 2000, made after a Tier III disciplinary hearing, as found the petitioner guilty of violating two prison disciplinary rules, and imposing a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs and disbursements.
Contrary to the petitioner’s contention, the determination finding him guilty of violating two prison disciplinary rules was supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; cf. Matter of Bryant v Coughlin, 77 NY2d 642, 644 [1991]).
*864The petitioner’s remaining contentions are without merit. Altman, J.P., Goldstein, Crane and Mastro, JJ., concur.